 Case
  Case7:19-cv-09832-CS
       7:19-cv-09832-CS Document
                         Document25-1
                                  28 Filed
                                      Filed06/02/20
                                            05/27/20 Page
                                                      Page11ofof22
                                                                 22




XXXXXXXXX
Case
 Case7:19-cv-09832-CS
      7:19-cv-09832-CS Document
                        Document25-1
                                 28 Filed
                                     Filed06/02/20
                                           05/27/20 Page
                                                     Page22ofof22
                                                                22
Case
 Case7:19-cv-09832-CS
      7:19-cv-09832-CS Document
                        Document25-1
                                 28 Filed
                                     Filed06/02/20
                                           05/27/20 Page
                                                     Page33ofof22
                                                                22
Case
 Case7:19-cv-09832-CS
      7:19-cv-09832-CS Document
                        Document25-1
                                 28 Filed
                                     Filed06/02/20
                                           05/27/20 Page
                                                     Page44ofof22
                                                                22
Case
 Case7:19-cv-09832-CS
      7:19-cv-09832-CS Document
                        Document25-1
                                 28 Filed
                                     Filed06/02/20
                                           05/27/20 Page
                                                     Page55ofof22
                                                                22
Case
 Case7:19-cv-09832-CS
      7:19-cv-09832-CS Document
                        Document25-1
                                 28 Filed
                                     Filed06/02/20
                                           05/27/20 Page
                                                     Page66ofof22
                                                                22
Case
 Case7:19-cv-09832-CS
      7:19-cv-09832-CS Document
                        Document25-1
                                 28 Filed
                                     Filed06/02/20
                                           05/27/20 Page
                                                     Page77ofof22
                                                                22
Case
 Case7:19-cv-09832-CS
      7:19-cv-09832-CS Document
                        Document25-1
                                 28 Filed
                                     Filed06/02/20
                                           05/27/20 Page
                                                     Page88ofof22
                                                                22
Case
 Case7:19-cv-09832-CS
      7:19-cv-09832-CS Document
                        Document25-1
                                 28 Filed
                                     Filed06/02/20
                                           05/27/20 Page
                                                     Page99ofof22
                                                                22
Case
 Case7:19-cv-09832-CS
      7:19-cv-09832-CS Document
                        Document25-1
                                 28 Filed
                                     Filed06/02/20
                                           05/27/20 Page
                                                     Page10
                                                          10ofof22
                                                                 22
Case
 Case7:19-cv-09832-CS
      7:19-cv-09832-CS Document
                        Document25-1
                                 28 Filed
                                     Filed06/02/20
                                           05/27/20 Page
                                                     Page11
                                                          11ofof22
                                                                 22
Case
 Case7:19-cv-09832-CS
      7:19-cv-09832-CS Document
                        Document25-1
                                 28 Filed
                                     Filed06/02/20
                                           05/27/20 Page
                                                     Page12
                                                          12ofof22
                                                                 22
Case
 Case7:19-cv-09832-CS
      7:19-cv-09832-CS Document
                        Document25-1
                                 28 Filed
                                     Filed06/02/20
                                           05/27/20 Page
                                                     Page13
                                                          13ofof22
                                                                 22
Case
 Case7:19-cv-09832-CS
      7:19-cv-09832-CS Document
                        Document25-1
                                 28 Filed
                                     Filed06/02/20
                                           05/27/20 Page
                                                     Page14
                                                          14ofof22
                                                                 22
Case
 Case7:19-cv-09832-CS
      7:19-cv-09832-CS Document
                        Document25-1
                                 28 Filed
                                     Filed06/02/20
                                           05/27/20 Page
                                                     Page15
                                                          15ofof22
                                                                 22
Case
 Case7:19-cv-09832-CS
      7:19-cv-09832-CS Document
                        Document25-1
                                 28 Filed
                                     Filed06/02/20
                                           05/27/20 Page
                                                     Page16
                                                          16ofof22
                                                                 22
Case
 Case7:19-cv-09832-CS
      7:19-cv-09832-CS Document
                        Document25-1
                                 28 Filed
                                     Filed06/02/20
                                           05/27/20 Page
                                                     Page17
                                                          17ofof22
                                                                 22
Case
 Case7:19-cv-09832-CS
      7:19-cv-09832-CS Document
                        Document25-1
                                 28 Filed
                                     Filed06/02/20
                                           05/27/20 Page
                                                     Page18
                                                          18ofof22
                                                                 22
Case
 Case7:19-cv-09832-CS
      7:19-cv-09832-CS Document
                        Document25-1
                                 28 Filed
                                     Filed06/02/20
                                           05/27/20 Page
                                                     Page19
                                                          19ofof22
                                                                 22
Case
 Case7:19-cv-09832-CS
      7:19-cv-09832-CS Document
                        Document25-1
                                 28 Filed
                                     Filed06/02/20
                                           05/27/20 Page
                                                     Page20
                                                          20ofof22
                                                                 22
Case
 Case7:19-cv-09832-CS
      7:19-cv-09832-CS Document
                        Document25-1
                                 28 Filed
                                     Filed06/02/20
                                           05/27/20 Page
                                                     Page21
                                                          21ofof22
                                                                 22




                                                , and to close the case.



                   2nd           June




                                                            XXXXX
                                UNITED STATES DISTRICT JUDGE
Case
 Case7:19-cv-09832-CS
      7:19-cv-09832-CS Document
                        Document25-1
                                 28 Filed
                                     Filed06/02/20
                                           05/27/20 Page
                                                     Page22
                                                          22ofof22
                                                                 22
